Case: 22-30346         Document: 00516575665             Page: 1      Date Filed: 12/12/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                       No. 22-30346
                                     Summary Calendar                                 FILED
                                                                              December 12, 2022
                                                                                 Lyle W. Cayce
   United States of America,                                                          Clerk

                                                                      Plaintiff—Appellee,

                                             versus

   Rickey Nikki Beene,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                         for the Western District of Louisiana
                                USDC No. 5:13-CR-39-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Rickey Nikki
   Beene has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Beene has not filed a response. We have reviewed
   counsel’s brief and the relevant portions of the record reflected therein. We



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-30346    Document: 00516575665         Page: 2   Date Filed: 12/12/2022




                                 No. 22-30346


   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                      2